DOWNEY, Judge.
The sole question involved in this appeal is the failure of the trial court to track the Standard Jury Instruction 2.11(b) on reasonable doubt.
This case was tried in February 1975 before adoption of Florida Standard Jury Instructions, Second Edition, effective February 4, 1976. The Second Edition contains a revised instruction on reasonable doubt, eliminating several paragraphs contained in original instruction No. 2.11(b). In any event, the instruction given by the trial court substantially covers the subject matter contained in Standard Jury Instruction No. 2.12(b) on reasonable doubt. Accordingly, any error in failing to follow the Standard Jury Instruction as promulgated is harmless. Leverette v. State, 295 So.2d 372 (Fla. 1st DCA 1974).
Lest this conclusion be seen as license to depart from the Standard Jury Instructions as promulgated without good reason, we point to the decision of the Supreme Court of Florida in State v. Bryan, 287 So.2d 73 (Fla.1973), which sets out the proper approach to the Standard Jury Instructions.
Accordingly, the judgment and sentence appealed from is affirmed.
AFFIRMED.
ANSTEAD and LETTS, JJ., concur.